DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.   
Response to Amendment
This action is in response to the amendment filed 10/06/2021 from which Claims 1-2 and 5-27 are pending where Claims under consideration that were amended are claims 1-3, 5-16, 20-21 and 26-27.  Claims 17-19 and 22-25 are withdrawn and Claim 4 is cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
The outstanding rejections except for those described below are overcome by applicant’s amendments and response filed 10/06/2021.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 20 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 3, 11, 20 and 26, Claims 3 and 20 recite “. . . the Si2p peak has a first Si 2p peak bonding energy value which is displaced by more than 0.4 eV to a second Si2p peak bonding energy value higher than the first Si2p peak bonding energy value, or the Ols peak has a first Ols peak bonding energy value which is displaced by more than 0.50 eV to a second Ols peak bonding energy value higher than the first Ols peak bonding energy value.”  Claim 11 recites “the plasma polymeric coating comprises an amorphous hydrocarbon coating” and Claim 26 recites “polymeric coating comprises (i) fluorine and has a hydrogen-fluorine-hydrogen substance amount ratio”.  
Regarding Claims 3 and 20 the application as filed represented by U.S. patent application publication 2020/0061665, hereinafter “Pub”) describes at ¶ 0029 the Si 2p peak under the aforementioned conditions is displaced by more than 0.4, preferably more than 0.45, more preferably more than 0.5 eV to higher bonding energies and/or the O ls peak is displaced by more than 0.5 eV to higher bonding energies, in each case in the ESCA spectrum on the side of the plasma polymeric layer remote from the substrate, with calibration on the aliphatic proportion of the C ls peak at 285.00 eV, compared to a trimethylsiloxy-terminated polydimethylsiloxane (PDMS) with a kinematic viscosity of350 mm2/s at 25° C. and a density of 0.97 g/mL at 25° C.  This written description is of a displacement not a first and second peak bonding energy value.  

Regarding Claim 26 the application as filed describes in the abstract and at ¶ 0012 and original claim 1 a plasma polymeric coating consisting of carbon, silicon, oxygen, hydrogen and (i) fluorine or (ii) no fluorine, the following relationships applying to the substance amount ratios in the plasma polymeric coating of . . . 0.5:1 ≤ n (H) + n(F): n(C) ≤ 3.0:1.  This a description of the plasma coating consisting of 0.5:1 ≤ n (H) + n(F): n(C) ≤ 3.0:1 with 1.3:1 ≤ n(O): n(Si) ≤ 3.0:1, and 0.3:1 ≤ n(C):n(Si) ≤ 5.0:1 not comprises (i) fluorine and has a hydrogen-fluorine-hydrogen substance ratio.  .
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the application as filed does not describe the genus of indicated above for Claims 3 and 20, 11 and 26 but rather a genus according to the descriptions in the application as above noted.  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to 
Claim Rejections - 35 USC § 112
Claims 3 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 3, and 20-21, both Claims 3 and 20 recite “bonding energy value higher than the first . . .”, which recitation is vague, unclear and indefinite as a relative term.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree from a first bonding energy value, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-9, 12-13, 15-16 and 26-27 are rejected under 35 U.S.C. 103 as obvious from US 7,157,145 Vissing et al. (hereinafter “Vissing”) in view of WO2007/118905, Vissing et al. evidenced by U.S. 2002/0195950, Mikhael et al. (hereinafter “Mikhael”). 
For WO2007/118905 the English language U.S. National phase filing of which was published as U.S. Patent Application No. 2009/0197078, hereinafter referred to as Vissing 2".  Vissing 2 is used throughout this Office Action for reference to disclosures of the German language WO2007/118905.  
Regarding Claims 1 and10, Vissing discloses an article comprising a plasma polymer coating comprising carbon, silicon, oxygen, and as well as optionally, hydrogen and fluorine (Col. 2, lines 52-61 and Col. 3, lines 1-5 and 45).  Vissing discloses that the "plasma product coating comprising silicon, oxygen, carbon and hydrogen bonded to the surface of the substrate, in respect of which coating the following applies in the case of determination by means of ESCA" (with PDMS as a reference material): the mole ratio 1.25<n(O):n(Si)<1.9 and 0.6<n(C):n(Si)<2.2 (Col. 2, lines 15-35, Col. 4, lines 45-65, Col. 5, lines 10-20, and see also [abstract]), which overlap with the substance quantity ratios of the pending claims.  Vissing discloses at Col. 3, lines 14-15 and Col. 7, lines 29-60 that the coating is on plastic {reading on polymeric} substrates for displays for kitchen stoves where the plasma coating provides for easy cleaning and protection {reading on sealing} against scratching with improved chemical, thermal, and mechanical stability.  From example 1 a plasma polymer coating was then applied, the plasma being formed from oxygen (O2) and hexamethyldisiloxane (HMDSO).  Here the ratio of oxygen to HMDSO was so adjusted that the gas flow of HMDSO was approximately half as large as the gas flow of O2.  
However Vissing does not expressly disclose that the substrate can be elastomeric.
Vissing 2 discloses in the and abstract and at ,¶s 0019, 0090-0091 and 0107 of items such as elastomer seals like O-rings and PVC (polyvinylchloride), polyurethane that contain or consist of a plasma polymer coating, consisting of 
0.75 < n(O):n(Si) < 1.25
1.50 < n(C):n(Si) < 2.50
1.50 < n(C):n(O) < 2.50, and
2.25 < n(H):n(C) < 3.00.
As Vissing 2 discloses at ¶s 0034, 0111 to 0113 these coated substrates are useful in the fields of antibacterial laminates and with their high flexibility and extensibility allow for forming shaped surfaces as well as use as migration barriers to prevent ingress of solvents, toxins or dyes form fluids and as seals including in the food packaging industry.  The plasma polymer product can be advantageously used in a number of additional (inventive) items.  The following, in particular are worth noting: seals (as a plasma polymer product) in the sub-micrometer field; coatings (as a plasma polymer product) of metal components or semi-finished products, in particular as corrosion protection coatings and/or hydrophobic coatings of such metal components or semi -finished products, in particular for components or semi -finished products which during further processing or in normal use are subject to deformations.  The advantage of an item which contains an elastomer substrate and a plasma polymer coating arranged on this (for example, an inventive plasma polymer product), is that the coating markedly increases the sliding characteristics of the item compared with the untreated substrate since the tack is minimized.  From ¶ 0081 Vissing 2 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Vissing discloses the plasma 
Along with the disclosure of Vissing at Col. 2, lines 11-37 that the high quality plasma polymer surfaces are particularly easy to clean (self-cleaning), and are obtainable without providing a surface structure of elevations and depressions giving rise to the Lotus Effect if the composition and the structure of the surface meet certain conditions with the plasma coating that faces away from the substrate in having a composition of silicon, oxygen and carbon bonded to the surface.  Vissing at Col. 7, lines 6-9, divulges that the plasma coated substrate has surface soiling easily removed by rinsing off by rainwater or in a car wash treatment for a residue-free cleaning.  Given that Vissing discloses a plasma coating layer made from silicon, carbon and oxygen in amounts which are identical to those of the plasma coating used in Applicants’ present invention of Claim 1 and given that the plasma coating of Vissing is self-cleaning that 
For Claim 10, Vissing 2 discloses at ¶ 0104 that the plasma polymeric coating has a gradient coating structure.  Furthermore, it can be an advantage, in addition to a permanent release coating with a gradient coating structure to perform the function of a flexible outer layer which supports the sliding characteristics on the permanent release coating, and which itself has release characteristics.  
Given that the modification of Vissing with Vissing 2 would have produced an plasma coated elastomer comprising the same components from overlapping ranges as disclosed by applicant (the paragraph bridging pages 3-4 of the specification as filed), absent objective evidence to the contrary, modified Vissing would be expected to possess a coated sealing article having a dynamic or sliding friction coefficient being resistant to wear for dynamic loads thereby reducing wear of the coating for dynamic loads as claimed in claims 1 and 10. Products of identical chemical composition cannot have mutually exclusive properties. See MPEP 2112.01. 
One of ordinary skill in the art would have considered it obvious at the time of the invention to have a sealing article with a plasma coating of silicon, carbon, hydrogen and oxygen on a plastic, i.e. polymer, substrate from Vissing, where from Vissing 2 such a plasma coating of silicon, carbon, hydrogen and oxygen is on substrates of polymers like PVC and polyurethane and elastomers implicitly having dynamic or sliding friction coefficient being resistant to wear for dynamic 
Regarding Claim 2 Vissing in view of Vissing 2 is applied as to Claim 1, however, the recitation in the claims that the sealing article is “for dynamic loads” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Vissing as modified discloses a sealing article as presently claimed, it is clear that the sealing article of Vissing as modified would be capable of performing the intended use, i.e. dynamic loads, presently claimed as required in the above cited 
Regarding Claim 3, Vissing in view of Vissing 2 is applied as to Claim 1 along with the disclosure of Vissing at Col. 4, lines 51-67 and Col. 5, Table 1 showing the 1s and 2p bond energies versus the same standard as that of pending claim 3 for a so that inherently the displaced bond energies from a first to a second value would be the same.   
Regarding Claim 5, Vissing in view of Vissing 2 is applied as to Claim 1 along with the disclosure of Vissing at Col. 4, lines 29-36 that the hardness of the plasma coating is 1.4+.1 or 1.5 GPa to render obvious Claim 5.   
Regarding Claim 7 Vissing in view of Vissing 2 is applied as to Claim 1 along with the disclosure of Vissing at Col. 2, lines 37-53, that the plasma polymer coating contains, based on its total atomic number without hydrogen and/or fluorine, at least 22 to 27 atomic percent Si; at least 25 to 50 atomic percent O and at least 25 to at most 50 atomic percent C measured by ESCA (electron spectroscopy for chemical analysis), preferably on the side facing away from the substrate.  These ranges render obvious those of Claim 7.  
Regarding Claims 8 and 27, Vissing in view of Vissing 2 is applied as to Claim 1 along with the disclosure of Vissing at Col. 4, lines 29-38 that the hardness is 1.4+/- 0.1 GPa and the modulus of elasticity is 7.9 +/- 0.3 GPa which gives a ratio ranging from 1.3/7.6 or 0.17 to 1.5/8.2 or 0.18 where all values of which are ≥ 0.1 so that Claim 8 is rendered obvious and ≥ 0.11 so that Claim 27 is rendered obvious.  
Regarding Claim 9, Vissing in view of Vissing 2 is applied as to Claim 1 along with the disclosure of Vissing at Col. 4, lines 29-38, that the surface energy is 25 to 30 mN/m to render obvious Claim 9.  
Regarding Claim 12, Vissing in view of Vissing 2 is applied as to Claim 1 along with the disclosure of Vissing at Col. 2, lines 17-34, 53-67 and Col. 3, lines 50-58 and Col. 4, lines 29-50 that to generate low solid surface energies, CF3 groups in addition to CH3 groups are present alone or in a mixture.  At Id Vissing describes that precursors that can be used are, for example: CF4 , C2F8 or (3,3,3-trifluoropropyl) trimethoxysilane and trifluoromethyltrimethylsilane.  Mixtures of precursors can also be used as long as the production of CH3 or CF3 groups is ensured.  CF3 renders obvious Claim 12.  
Regarding Claim 13, Vissing in view of Vissing 2 is applied as to Claim 1 along with the disclosure of Vissing at Col. 4, lines 29-44 that the thickness of the plasma coated layer is 1 nm. to 1 μm (1000 nm) which renders obvious the thickness of Claim 13 from 1 nm to 10000 nm.   
Regarding Claim 15, Vissing in view of Vissing 2 teaches at Col. 3, lines 29-43 and that the plasma polymer coatings reproduce the contour of the substrate which renders obvious Claim 15.  
Regarding Claim 16 Vissing in view of Vissing 2 is applied as to Claim 1 along with the disclosure of Vissing at Col. 3, lines 21-43 that the coated article has a roughness value of Ra with a surface of the plasma polymer coating of a value of less than 1 μm. to a coating that is extremely smooth.  Vissing describes at Col. 5, lines 34-45 that the plasma polymer can coat substrates with a Ra value of 300 nm.  Vissing teaches at Col. 3, lines 29-43 that the plasma polymer coatings reproduce the contour 
	It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Vissing as modified discloses the plasma coated elastomeric substrate as presently claimed, it is clear that the plasma coated plastic substrate of Vissing as modified would be capable of performing the intended use, i.e. furtherance of lubricant conveyance by a micropump action, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.  
Regarding Claim 6, Vissing in view of Vissing 2 is applied as to Claim 1 along with the disclosure of Vissing at Col. 3, lines 59-67 that the plasma polymer coating which forms the surface of an article according to the invention has an angle of contact with water of >90°, which range overlaps with that claimed in Claim 6.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 
Regarding Claim 26 Vissing in view of Vissing 2 is applied as to Claim 1 along with the disclosure of Vissing at Col. 2, lines 53-61 of hydrogen and fluorine present in the plasma coating in a ratio of 1.8:l<n(H and/or F):n(C)<3.6:1 which overlaps the ratio of Claim 26 of 0.5:1 to 3.0:1 so that as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
Claims 10-11 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vissing in view of Vissing 2 further in view of DE102004049111, Nauenburg et al. the English machine translation of which was retrieved from the European Patent Office website and which will be referred to throughout the remainder of this Office Action for disclosures and which will be referred to as "Nauenburg" further in view of evidence reference Hawley’s Chemical Dictionary definition of amorphous (“Hawley”) and evidence reference US 2,950,981, Miller et al. (hereinafter “Miller”).     
Regarding Claims 10-11 Vissing in view of Vissing 2 is applied as to Claim 1, with Vissing as modified disclosing the gradient structure of the plasma polymeric coating, however Vissing as modified does not expressly disclose an additional coating that is an amorphous hydrocarbon coating.   
Nauenburg discloses in the abstract a coating on a substrate involves: (a) plasma pretreatment of a smooth-surfaced substrate under vacuum; (b) applying a base layer of polymer containing at least silicon, oxygen and carbon, by plasma 
One of ordinary skill in the art would have considered it obvious at the time of the invention to have a sealing article with a plasma coating of silicon, carbon, 
Regarding Claim 20 Vissing in view of Vissing 2 is applied as to Claim 2 along with the disclosures of Vissing at:  
Col. 4. lines 51-67 and Col. 5 Table 1 showing the 1s and 2p bond energies versus the same standard as that of pending claim 20 so that inherently the displaced bond energies would be the same.  
Col. 2, lines 11-37 that the high quality plasma polymer surfaces are particularly easy to clean (self-cleaning), and are obtainable without providing a surface structure of elevations and depressions giving rise to the Lotus Effect if the composition and the structure of the surface meet certain conditions with the plasma coating that faces away from the substrate in having a composition of silicon, oxygen and carbon bonded to the surface.  Vissing divulges at Col. 7, lines 6-9, that the plasma coated substrate has surface soiling easily removed by rinsing off by rainwater or in a car wash treatment for a residue-free cleaning.  
Col. 4, lines 29-36 that the hardness of the plasma coating is 1.4+.1 or 1.5 GPa which is the same as in Claim 20;   
Col. 3, lines 59-67 that the plasma polymer coating which forms the surface of an article according to the invention has an angle of contact with water of >90°, which range overlaps with that claimed in Claim 6.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists;
Col. 2, lines 37-53 that the plasma polymer coating contains, based on its total atomic number without hydrogen and/or fluorine, at least 22 to 27 atomic percent Si; at least 25 to 50 atomic percent O and at least 25 to at most 50 atomic percent C measured by ESCA (electron spectroscopy for chemical analysis), preferably on the side facing away from the substrate.  
Col. 4, lines 29-38 that the hardness is 1.4+/- 0.1 GPa and the modulus of elasticity is 7.9 +/- 0.3 GPa which gives a ratio ranging from 1.3/7.6 or 0.17 to 1.5/8.2 or 0.18 where all values of which are ≥ 0.1 so the same as those of  Claim 20;  and 
Col. 4, lines 29-38 that the surface energy is 25 to 30 mN/m.    
Vissing does not expressly disclose a gradient structure of the plasma polymeric coating.   
Nauenburg discloses in the abstract and at ¶ [0018] a coating on a substrate involves: (a) plasma pretreatment of a smooth-surfaced substrate under vacuum; (b) applying a base layer of polymer containing at least silicon, oxygen and carbon, by plasma polymerization under vacuum to provide a coated substrate comprising:  (on an atomic basis) 20-30% silicon, 15-30% carbon and 35-55% oxygen in which the carbon content of the base layer decreases 
One of ordinary skill in the art would have considered it obvious at the time of the invention to have a sealing article with a plasma coating of silicon, carbon, hydrogen and oxygen on an elastomeric substrate from Vissing as modified, as afore-described for Claim 1-2, where from Nauenburg the plasma coating is a gradient layer to have the sealing article of Claim 20.  Furthermore the combination of Nauenburg with Vissing has a reasonable expectation of success because both involve plasma polymerization under vacuum for a polymer layer containing at least silicon, oxygen and carbon to provide a coated substrate including a plastic substrate.  
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vissing in view of Vissing 2 further in view of U.S. 2008/0069709, Burger et al. hereinafter "Burger".  
Regarding Claim 14, Vissing in view of Vissing 2 is applied as to Claim 1 however Vissing as modified does expressly disclose a rod seal or a ring seal.  
Burger discloses in the abstract a sealing element like a sealing rings for eccentric shafts from ¶ [0013-0014] and from ¶ [0006] for a pump piston, in particular a sealing ring of elastomeric material with an additionally applied plasma coating to improve the durability characteristics, the pump piston and/or 
One of ordinary skill in the art would have considered it obvious at the time of the invention to have a sealing article with a plasma coating of silicon, carbon, hydrogen and oxygen on an elastomeric substrate from Vissing as modified, as afore-described for Claim 1,  where from Burger the sealing article is a shaft sealing ring motivated to have improved durability to render obvious Claim 14.  Furthermore the combination of Burger and Vissing as modified has a reasonable expectation of success because both involve plasma coating which is formed with silicon-, carbon-containing -organic monomers.   
Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vissing in view of Vissing 2 further in view of Nauenburg with evidence from Hawley and Miller further in view of Burger.  
Regarding Claim 21, Vissing in view of Vissing 2 further in view of Nauenburg is applied as to Claim 20 along with the disclosures of Vissing at Col. 4, lines 29-44 that the thickness of the plasma coated layer is 1 nm. to 1 μm (1000 nm).  Vissing divulges at Col. 3, lines 21-43 that the coated article has a roughness value of Ra with a surface of the plasma polymer coating of a value of less than 1 μm. to a coating that is extremely smooth.  Vissing describes at Col. 5, lines 34-45 that the plasma polymer can coat substrates with a Ra value of 300 nm.  Vissing teaches at Col. 3, lines 29-43 that the plasma polymer coatings reproduce the contour of the substrate.  
The recitation in the pending claim that the surface topography is for furtherance of lubricant conveyance by a micropump action is merely an intended use.  Applicants 
	It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Vissing as modified discloses the plasma coated elastomeric substrate as presently claimed, it is clear that the plasma coated elastomeric substrate of Vissing would be capable of performing the intended use, i.e. furtherance of lubricant conveyance by a micropump action, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.  However Vissing as modified does expressly disclose the article as a rod seal or a ring seal or dynamic loadability.  
Burger discloses in the abstract a sealing element like sealing rings for eccentric shafts from ¶ [0013-0014] and from ¶ [0006] for a pump piston, in particular a sealing ring of elastomeric material with an additionally applied plasma coating to improve the durability characteristics, the pump piston and/or the elements sealing the pump piston have a plasma coating which is formed at least predominantly of halogen -, silicon-, carbon-containing -organic monomers.  For Claims 22-23, 200238 evidences that a sealing ring undergoes dynamic loadability.  
One of ordinary skill in the art would have considered it obvious at the time of the invention to have a sealing article with a plasma coating of silicon, carbon, hydrogen and oxygen on an elastomeric substrate from Vissing as modified with the plasma coating is a gradient layer, as afore-described for Claims 10 and 20, where from Burger the sealing article is a shaft sealing ring for improving dynamic loadability motivated to have improved durability to render obvious Claim 21.  Furthermore the combination of Burger and Vissing as modified has a reasonable expectation of success because both involve plasma coating which is formed with silicon-, carbon-containing -organic monomers.       
In the alternative, Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over A) US 7,157,145 Vissing et al. (hereinafter “Vissing”) in view of Vissing 2 and further in view of the Thesis entitled, “Abscheidung und Charakterisierung von Plasmapolymerschichten auf Fluorkohlenstoffund Siloxan-Basis”, Dissertation zur Erlangung des Grades Doktor der Naturwissenschaften am Fachbereich für Physik der Johannes Gutenberg – Universität in Mainz, or in English “Deposition and Characterization of Plasmapolymer Layers Based on Fluorocarbon And Siloxane”, Dissertation on the degree "Doctor of Science" At the Department of Physics of Johannes Gutenberg, University of Mainz, Bernd Jacoby (2/25/2008), hereinafter “D2” evidenced by D20 from Appellant’s, CARL FREUDENBERG KG, Statement of Grounds for Appeal, Appeal Docket No. T2533/16-3.3.09, filed 3/06/2017 before the Board of Appeal 3309 in the European Patent Office against the decision of the European Patent Office of 27.10.16 of the opposition board, with the other portions of the Grounds of Appeal as evidence reference hereinafter referred to as “Carl Freudenberg”; and B) in the alternative Vissing in view of Vissing 2 evidenced by Hawley, as in rejection (A), but further in view of the article entitled “An X-Ray Photoelectron Spectroscopic Investigation into the Chemical Structure of Deposits Formed from Hexamethyldisiloxane/Oxygen Plasmas, M. R. Alexander et al, Journal of Materials Science 31, Pages 1879-1885 (1996), (hereinafter referred to as “Alexander I”) and the article entitled "A Study of HMDSO/O2 Plasma Deposits Using a High Sensitivity and Energy Resolution XPS Instrument Curve Fitting of the Si 2p Core Level”, M.R. Alexander et al., Applied Surface Science 137, pages 179–183, 1999 (hereinafter referred to as “Alexander II”) evidenced by U.S. 6,379,741, Komvopoulos et al. (hereinafter referred to as “Komvopoulos”), further in view of the article entitled “Elastic Polysiloxane Thin Films Obtained from Plasma Polymerization”, Ajay Krishnan, International SAMPE Electronics Conference / Int. SAMPE Electron. Conf. Volume and Issue Number: Volume: 6 Issue: crit. mater. processes changing world Pages 528 – 534, 1992.   
For D2, English abstract, and select pages for Chapters 4-5, D-20, and Alexander articles and the Carl Freudenberg document were cited by and copies provided by Applicants.    
Regarding Claim 3 Vissing discloses an article comprising a plasma polymer coating comprising carbon, silicon, oxygen, and as well as optionally, hydrogen and fluorine (Col. 2, lines 52-61 and Col. 3, lines 1-5 and 45).  Vissing discloses that the "plasma product coating comprising silicon, oxygen, carbon and hydrogen bonded to the surface of the substrate, in respect of which coating the following applies in the case 
However Vissing does not expressly disclose that plasma polymer coating with a 2p peak shift or displacement of higher than 0.4 such as to 0.51 or 0.81 and C 1s energy max of 285 eV on the substrate can be an elastomeric substrate for the ESCA Si 2p peak displacement of more than 0.45 with calibration of PDMS with the aliphatic portion of the C 1s peak at 285.00 eV.  
Vissing 2 discloses in the abstract and at ¶s 0019, 0090-0091 and 0107 items such as elastomer seals like O-rings and PVC (polyvinylchloride), polyurethane that contain or consist of a plasma polymer coating, consisting of carbon, silicon, oxygen and hydrogen, where the substance quantity ratios in the plasma polymer product are: 
0.75 < n(O):n(Si) < 1.25 
1.50 < n(C):n(Si) < 2.50 
1.50 < n(C):n(O) < 2.50, and 
2.25 < n(H):n(C) < 3.00.  
As Vissing 2 discloses at ¶s 0111 to 0113 these coated substrates are useful in the fields of antibacterial laminates and with their high flexibility and extensibility allow for forming shaped surfaces as well as use as migration barriers to prevent ingress of solvents, toxins or dyes from fluids and as seals including in the food packaging industry.  Vissing 2 divulges at ¶ 0095 that unlike known inorganic coatings that are relatively inflexible, with a number of applications a deformation of the substrate surface occurs, which when the said conventional coatings are used leads to the formation of cracks and thus to a loss of the barrier characteristic, and on an SiOx basis, the plasma polymer 
Given that the modification of Vissing with Vissing 2 would have produced a plasma coated elastomer for improved sliding ability comprising the same components from overlapping ranges (as disclosed by applicant the paragraph bridging pages 3-4 of the specification as filed), absent objective evidence to the contrary, modified Vissing would be expected to possess a coated sealing article having a dynamic or sliding friction coefficient of  ≤ 0.25 for dynamic loads thereby reducing wear of the coating for dynamic loads as claimed in claim 3 dependent from Claim 1, because products of identical chemical composition 
One of ordinary skill in the art would have considered it obvious at the time of the invention to have a sealing article with a plasma coating of silicon, carbon, hydrogen and oxygen on a plastic, i.e. polymer, substrate that is self-cleaning from Vissing, where from Vissing 2 such a plasma coating of silicon, carbon, hydrogen and oxygen is on substrates of polymers like PVC and polyurethane and elastomers implicitly having dynamic or sliding friction coefficient ≤ 0.25 in respect to steel being resistant to wear for dynamic loads thereby reducing wear of the coating for dynamic loads with eV of 0.44 2p peak of Si motivated to have high flexibility and extensibility allowing for forming shaped surfaces, O-rings, as well as use as migration barriers to prevent ingress of solvents, toxins or dyes from fluids and as seals including in the food packaging industry and to have sliding characteristics for an article as in Claim 3.  The combination of Vissing 2 and Vissing has a reasonable expectation of success because both or plasma polymerizing a deposited coating of silicon, carbon and oxygen on a substrate.    
To any extent that Vissing as modified does not expressly disclose the Si 2p peak by more than 0.4 eV to higher bonding energies and more than 0.50 for Claim 3, D2 and D20 evidenced by Carl Freudenberg are cited.   
D2’s abstract discloses that hexamethyldisiloxane (HMDSO) was used as precursor for the deposition of the organosilicone coatings.  In order to identify the parameters determining the organic/inorganic character of the films, the influence of plasma power and reactive oxygen on their composition was 
These ratios are lower than the ratio of Table 1 of the pending application for layer 1 having a sliding friction coefficient of 0.19, therefore the sliding friction coefficient for the series III and IV of Fig. 5.2 inherently or implicitly would give a lower sliding friction coefficient than 0.19 and less than 0.25 of the pending claims.  
Carl Freudenberg evidences that D2 in Fig. 5.1 (b) for series II and on page 10 shows that the coating of series II has a volume ratio of carbon to silicon, which is always greater than 0.33 (and is significantly less than 5).  The ratio of oxygen to silicon is the sum of all measuring points, measurement point above 1.3 and below 3.  The ratio approaches with: increasing visual thickness values of about 1.8 to 1.9 only for the first measuring point is given a ratio smaller than 1.3.  In the entire layer, the ratio of oxygen to silicon is therefore clearly in the range of 0.3 to 5.  Although the coating according to 5.1b series II was prepared on a silicon substrate, obviously this served as a model to form three compositions of plasma polymeric layers silicon, oxygen, and carbon monoxide from HMDSO and increasing amounts of oxygen analyze, where from page 96 of D2, it is disclosed that among the same A layer of this type was applied to NBR (nitrile butadiene rubber) and HNBR (hydrogenated nitrile butadiene rubber).  As 
D20 evidences that with such C/Si and O/Si ratios upon repeating series II from the dissertation of Jacoby (D2) -basic experiments on the chemical structure of plasma polymeric SiOx layers on elastomers of NBR at the process parameters of Table 1 that from Fig. 2 as soon as oxygen is added to the process gas HMDSO is added, and primarily the incorporation of coal and oxygen in the coating is changed.  When oxygen is added in the process gas mixture, much more oxygen is also incorporated into the layer, while the carbon content decreases.  Fig. 5 evidences the chemical shift of the Si 2p signals from the polydimethylsiloxane standard of 102.5 as soon as oxygen is added to the process gas mixture for a shift of the Si 2p signal towards higher bonding energies occurs.  The displacement of the silicon peak is thereby always beyond 0.4 eV, all values are greater than 103 eV. This shows that as soon as oxygen becomes the process gas mixture formation of Si-O bonds occurs, which increases these displacement bonding energies, the shift is the greater the more oxygen atoms are bound to the silicon.  From the experiments and experimental results of reproducing the experiment of D2 on page 96, in which a plasma-polymer layer is formed NBR as a substrate, the results of D20 from the process in which a plasma polymer coating on NBR according to test conditions described in D2 is deposited, and the following coating is obtained:

The ratio C: Si is approximately 1.3 (see Figure 3 of D20).
The Si2p peak has binding energies that vary within the layer by about 0.7 to 1.2 eV shifts to higher bonding energies (see Figure 5 of D20 ).    
One of ordinary skill in the art would have considered it obvious at the time of the invention to have a sealing article with a plasma coating of silicon, carbon, hydrogen and oxygen on a plastic, i.e. polymer, substrate that is self-cleaning from modified Vissing with such a plasma coating of silicon, carbon, hydrogen and oxygen on substrates of polymers like PVC and polyurethane and elastomers inherently or implicitly having dynamic or sliding friction coefficient ≤ 0.25 in respect to steel being resistant to wear for dynamic loads thereby reducing wear of the coating for dynamic loads with eV of 0.44 2p peak of Si, where from D2 evidenced by D20 the chemical shift of the Si 2p signals from the polydimethylsiloxane standard of 102.5 as soon as oxygen is added to the process gas mixture, a shift of the Si 2p signal towards higher bonding energies occurs for a shift of the silicon peak always beyond 0.4 eV, all values are greater than 103 eV for shifts of about 0.7 to 1.2 eV shifts to higher bonding energies {i.e. more than 0.5 } motivated to have tribological properties of improved friction coefficient and wear reduction on elastomers for dynamic sealing to have the article of Claim 3.  Furthermore D2 combined with Vissing as modified has a reasonable expectation of success because both have a plasma polymer coated produce, where the plasma being formed from oxygen (O2) and hexamethyldisiloxane (HMDSO).   
As rejection B in the alternative Vissing in view of Vissing 2 disclosing the eV of the 2p peak for Si does not expressly disclose the 2p peak for Si at more than 0.4 eV.  
Alexander discloses in the abstract the effect of oxygen addition to microwave-sustained plasmas of hexamethyldisiloxane (HMDSO) and the solid products formed on aluminium substrates (plasma deposits) with a quantitative analysis of these, X-ray photoelectron spectroscopy (XPS) with standard silicon-containing materials.  Also when suitable charge correction was applied to the XP spectra of HMDSO/O2 plasma deposits with a number of very clear trends emerging in that from changes in elemental composition, core line binding energies (Si 2p, C 1s, and 0 1s) and widths, oxygen addition to the plasma affects the chemical nature of the plasma deposit, and the data provide information on the reactions taking place in the plasma.  From the first column of page 1880 and section 3.1.2.1 and Table II for accurate interpretation of the XPS results, analyses of standards (poly(dimethylsiloxane) (PDMS), poly(phenylmethylsiloxane)(PPMS)and silica (SiO2)] were performed to determine exact binding energies and peak widths for silicon, carbon and oxygen.  These data show qualitatively how O2 flow changes the deposit chemistry.  The charge correction was for the C 1s peak which is shown in Table II for PDMS is 284.4 with the Si 2p at 102.1.  From section 3.1.2.2 and Table III and Figure 3 with increasing oxygen flow up to 200 std. cm3/min, the Si 2p was 103.1 for a shift or displacement from that of PDMS of 103.1-102.1 of 1 which is more than 0.45 as claimed in the pending claims.  Also Alexander shows that the 
Alexander II further elaborates on the previous work of Alexander I in disclosing in the abstract and at page 179 a quantitative X-ray Photoelectron Spectroscopy (XPS) analysis of deposits formed from a microwave sustained hexamethyl disiloxane (HMDSO) plasma and applied curve fitting of the Si 2p core level using component peak binding energies determined from standard compounds.  This showed pure HMDSO plasma deposit was dominated by Si(–O)2 (44%) environments indicating a large proportion of siloxane bond formation in the plasma environment, where the introduction of 200 sccm (standard cubic centimetres per minute) of oxygen to the plasma produced a deposit in which half the silicon atoms were co-ordinated with four oxygen atoms while the majority of the remaining silicon was co-ordinated to three.  Deposits formed from hexamethyldisiloxane (HMDSO) plasmas have been used to physically and chemically modify surface and highly adherent, conformal coatings with novel chemistries and physical properties may be deposited from plasmas of volatile organic compounds.  Alexander II describes at page 179, col. 2 that HMDSO plasmas contain a wide variety of species, and consequently deposits generally contain a range of chemical environments, and divulges at page 181 including Figs 2-3 and table 1 and col 1 of page 182 that the position of the four peaks were determined thus: the position of the Si 2p peak in PDMS Si(–O)2 BEs (bonding energies) 102.1 eV. and quartz Si(–O)4 BEs 103.4 eV. were measured w6x.  The BE of the other two environments were estimated by assuming the influence of introducing one oxygen to be equal to half the difference between these two Si 2p peak positions, i.e., Si(–O) BEs 101.5 eV and Si(–O) 1 3 BEs 
One of ordinary skill in the art would have considered it obvious at the time of the invention to have a sealing article with a plasma coating of silicon, carbon, .      
Response to Arguments
Applicant’s arguments filed 10/6/2021 with respect to the pending non-withdrawn claims have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  Also with the IDS submitted 06/07/2021 with a copy of the decision of BOARDS OF APPEAL OF THE EUROPEAN PATENT OFFICE of November 16, 2020, Applicants should consider in accordance with U.S. Patent Rule 1.56 submitting copies of relevant documents cited in this EP 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787